DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/441,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claim 1 and copending claim 1 overlap because "an article" in copending does not lend any specific physical attribute to the product; and the ranges overlap where instant a) can correspond to copending a), b), or c) and instant b) can correspond to copending a) or c). The term “crystalline” in the instant, while not present in the copending, is at least encompassed in the copending because propylene polymers are either crystalline or non-crystalline, with the preponderance being crystalline. Copending claim 1 also reads on instant claim 2 because the range of MFR overlaps. Instant claim 3 corresponds to copending claim 2. Instant claim 4 corresponds with copending claim 3. Instant claim 6 corresponds with copending claim 4. Instant claim 7 corresponds with copending claim 5. Instant claim 8 corresponds with 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is noted that the filing of a Terminal Disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes b), in which “the content of ethylene is between 1-7 wt% and the content of the alpha-olefin is between 6-8 wt%, wherein the total content of said ethylene and 
Claims 2-11 depend on claim 1 and do not remedy this deficiency.

Claim 2 is further rejected because the inclusion of a term “ASTM D 1238” within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.


Claims 4-7, 9 are further rejected under 35 U.S.C. 112(b). 
Claim 4 and its dependents and claim 9 describe a nucleating agent. The term “nucleating agent” is used in the art to describe two separate phenomena. In one use of the term, a “nucleating agent” nucleates crystallization in polypropylene resins. In a separate use of the term, a “nucleating agent” nucleates cell formation of foams. Since the instant application is towards a polypropylene foam, it is not clear which goal the “nucleating agent” achieves. The two separate goals are usually achieved with different agents. For example the crystallization nucleating agents are usually beta spherulite-inducing compounds such as those described by US 20070172613 by Jacoby, including “Q-dye”, bisodium salt of o-phthalic acid, etc. (Jacoby paragraph 31-37).  But foam nucleating agents are usually small particles of varying identity, e.g. talc. The instant specification has paragraphs which appear to refer to each of the goals- e.g. paragraph 17 appears to refer to foam nucleating agents while paragraph 14 refers to “increased transparency” which is more typical of crystallizing nucleating agents. 
The scope of the claims which mention “nucleating agent” are not clear. “Nucleating agent” could refer to a crystallization nucleating agent, a foaming nucleating agent, or possibly both.


Claim Objections
Claim 1 is objected to because of the following informalities:  in the penultimate line of the first page of the claims, in claim 1, the claims state “wherein the total content of said ethylene and said at least one alpha-olefins in equal to or lower than 6.5 wt%”. “In” should be “is”.  In the first line of the second page of the claims, in claim 1, the claims state “said first propylene-based copolymer is present in a 0 to 80 wt%”. “In a 0 to 80 wt%” should be “in an amount of 0 to 80 wt%”. In the second line of the second page of the claims, in claim 1, the claims state “said second propylene-based is present at a 20 to 100 wt%”. “Second propylene-based is” should be “second polypropylene-based terpolymer is”. The phrase “present at a 20 to 100 wt%” should be “present at an amount of 20 to 100 wt%.”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6060533 by Bavaro as evidenced by US 5486419 by Clementini.
Bavaro describes a process for making foam articles.
Regarding claim 1, Bavaro describes a foam comprising a polyolefin composition (b) that includes (i) about 31% to 39% of a copolymer of propylene and ethylene (instant a)) with 1.5-10 wt%, preferably 2-6wt% ethylene and (ii) 58% to 78% of a terpolymer of propylene, ethylene, and butene-1 (instant b)) wherein the ethylene content is 1.5-6 wt% and the butene content is 2.5-12 wt% (Bavaro abstract, col 2 ln 59-col 3 ln 4). Bavaro describes his polypropylenes as made by Clementini’s process and incorporates Clementini by reference into his publication (Bavaro col 3 ln 15-18). Clementini describes the copolymers as “random crystalline” (col 2 ln 65-col 3 ln 1). Regarding the instant term “reactor made”, the instant specification states this phrase indicates “polyolefins that are made in a reactor system”. Clementini describes polyolefins made in a reactor (col 6 ln 40-45). 
Regarding the claimed ranges, prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 2, Bavaro describes OPC 3, which corresponds to the instant combination of terpolymer and copolymer, as having a MFR of 5.4 dg/min, which is equivalent to g/10 min (col 5 Table 1), measured via the same standard (col 5 ln 1-5). 

Regarding claims 3 and 5, Bavaro describes for example a physical blowing agent, e.g. CFC and isobutane (col 6 ln 36-60; col 7 ln 19-25); and others listed in claim 5 (col 4 ln 19-30).

Regarding claim 4, Bavaro describes a polyethylene masterbatch (carrier) comprising a nucleating agent (col 6 ln 36-43). 
Alternatively- the claim is to a product, however the claim recites processing language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to the resultant foam, not the process of making the foam. Adding a masterbatch comprising a nucleating agent does not necessarily impart specific attributes to the resultant foam. Thus Bavaro meets the claim by merely describing the presence of the nucleating agent (col 4 ln 30-49). 

Regarding claims 6, 8, and 9, Bavaro meets this claim at least by describing a physical foaming agent; the choice of chemical foaming agent is not required by the claim (col 4 ln 19-30).

Regarding claim 7, Bavaro describes 0.2wt% of the nucleating agent in carrier resin (col 6 ln 37). Alternatively, the claim is to a product, however the claim recites processing language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to the resultant foam, not the process of making the foam. Adding a masterbatch comprising a nucleating agent does not necessarily impart specific 

Regarding claim 10, Bavaro describes an article (abstract).

Regarding claim 11, Bavaro describes a tube (which may also be considered a strand) and sheet (col 7 ln 25-30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766